PER CURIAM:
In this personal injury action, removed to federal court under the court’s diversity jurisdiction, 28 U.S.C. § 1332 (2006), Jennifer M. McGowan appeals the district court’s order granting Defendants’ Fed. R.Civ.P. 12(b)(1) motion to dismiss for lack of jurisdiction. Having reviewed the district court’s ruling de novo, Taylor v. Kellogg Brown & Root Servs., Inc., 658 F.3d 402, 408 (4th Cir.2011), we affirm for the reasons stated by the district court. McGowan v. ABM Janitorial Servs., No. 2:10-cv-00388-MSD-DEM, 2011 WL 2604107 (E.D. Va. filed June 29 & entered June 30, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.